Citation Nr: 0709439	
Decision Date: 03/30/07    Archive Date: 04/16/07

DOCKET NO.  00-23 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of an injury 
to the groin, to include the left spermatic cord (formerly 
claimed as an inguinal hernia).


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 7, 1976 to April 
1, 1976.  The record indicates that the veteran was 
incarcerated at the time he filed his claim for benefits, and 
that he continues to be incarcerated.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied the benefit sought on appeal.  
The veteran's appeal was later transferred to the RO in Waco, 
Texas.

The Board first considered the veteran's appeal in October 
2004.  At that time, the Board remanded the veteran's appeal 
in order to obtain additional service medical records.  In 
May 2005, the Board again considered the veteran's appeal.  
The Board found that, although the veteran sustained a groin 
injury while on active duty, there was no post-service 
medical evidence of any residuals of that injury.  Without 
such evidence of a current injury, the Board found that no 
further development of the veteran's appeal was warranted, 
and denied the veteran's claim.

The veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims (Court); in September 2006, 
the Court granted a joint motion for remand.  The Court 
vacated the Board's decision finding that VA failed in its 
duty to assist under the Veterans Claims Assistance Act of 
2000 (VCAA) by not employing the requisite amount of effort 
to afford the incarcerated veteran a medical examination; in 
addition, VA failed in its duty to assist the veteran in 
obtaining private medical records.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

The veteran contends that he was kicked in the groin during 
service and that he has current residuals of that injury.  
The claims file currently lacks medical evidence that the 
veteran continues to have residuals related to the service 
injury.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

The veteran failed to report for a VA examination scheduled 
in conjunction with his current claim.  However, the record 
indicates that he is currently incarcerated.  Pursuant to the 
Court's September 2006 Order noted above, since VA did not 
attempt to provide a VA examination in the prison where the 
veteran is incarcerated, this appeal must be remanded to the 
AMC/RO in order to provide such an examination for the 
purpose of determining whether he has current residuals of an 
in-service injury to the groin, to include the left spermatic 
cord.  See 38 C.F.R. § 3.159(c)(4).

The Court has found that it is necessary for VA to tailor its 
assistance in such instances when the veteran is 
incarcerated.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Due to his incarceration, providing this examination 
may require VA to obtain a fee-basis examination or to 
arrange for a VA examiner to perform the examination in the 
prison where the veteran is incarcerated.  See Bolton v. 
Brown, 8 Vet. App. 185, 191 (1995).

In addition, upon remand, the AMC/RO should seek to obtain 
private medical records that the veteran has previously 
identified.  Specifically, the AMC/RO should made all 
reasonable efforts to obtain records from the Parkland Health 
& Hospital System in Dallas, Texas and Hardin Memorial 
Hospital in Elizabethtown, Kentucky.  The Board notes that 
the AMC/RO should also inquire whether any other medical 
records exist.  

Lastly, the Board finds that the Veterans Claims Assistance 
Act of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107) (West 2002 & Supp. 2005) requires that the 
veteran be provided with an additional notification letter.  
The VCAA redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  In a recent decision 
by the United States Court of Appeals for Veterans Claims 
(Court), it was determined that the notice required by VCAA 
must apply to all five elements of a service-connection 
claim, including degree of disability and assignment of an 
effective date to any award.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In addition, VCAA notice 
should generally advise the veteran to submit any additional 
information in support of his claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Upon remand, therefore, 
the veteran should be provided a VCAA notification letter 
that includes this additional information.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the record and ensure 
compliance with all notice and assistance 
requirements set forth in the VCAA by issuing the 
veteran an additional notification letter.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 
3.159. 

The notification letter should inform the veteran 
of the evidence needed to substantiate the 
underlying claims.  Specifically, the letter 
should: (a) inform the veteran about the 
information and evidence not of record that is 
necessary to substantiate the claims for the 
benefits sought; (b) inform the veteran about the 
information and evidence that VA will seek to 
provide; (c) inform the veteran about the 
information and evidence the veteran is expected 
to provide; and (d) request that the veteran 
provide any evidence in the veteran's possession 
that pertains to the claims.  

Further, the AMC/RO should provide the veteran 
with VCAA notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an explanation 
as to the information or evidence needed to 
establish a disability rating and effective date 
for the benefits sought as outlined by the Court 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

2.  The AMC/RO should obtain from the veteran the 
names and addresses of all medical professionals 
who have ever treated him for a groin injury, to 
include the left spermatic cord.  Upon the 
veteran's response, the AMC/RO should obtain copies 
of medical records from these providers and include 
them in the claims file.  Specifically, all 
relevant records from the Parkland Health & 
Hospital System in Dallas, Texas and Hardin 
Memorial Hospital in Elizabethtown, Kentucky should 
be requested.

3.  The veteran should be afforded a VA 
examination in conjunction with his claim for 
service connection for residuals of an injury to 
the groin.  All reasonable efforts should be made 
to provide this examination during the veteran's 
incarceration, to include providing a fee-basis 
examination if necessary.

The examiner should be provided with the veteran's 
claims file.  Following a review of the service 
medical records (SMRs), relevant post-service 
medical records, the clinical examination, and any 
tests that are deemed necessary, the clinician 
should address the following question:

Is it at least as likely as not (a degree of 
probability of 50 percent or higher) that the 
veteran has current residuals of an in-
service groin injury, to include the left 
spermatic cord?

The examiner is advised that the term "as likely 
as not" does not mean within the realm of 
possibility.  Rather, it means that the weight of 
medical evidence both for and against a conclusion 
is so evenly divided that it is medically sound to 
find in favor of causation as to find against 
causation.  More likely and as likely support the 
contended causal relationship; less likely weighs 
against the claim.  

The physician is requested to provide a rationale 
for any opinion expressed, preferably with citation 
to the clinical record. If the clinician is unable 
to answer the question presented without resort to 
speculation, he or she should so indicate.

4.  Then, after completion of any other notice or 
development indicated by the state of the record, 
with consideration of all evidence added to the 
record subsequent to the last issued supplemental 
statement of the case, the AMC/RO must readjudicate 
the veteran's claim.  If any claim remains denied, 
the AMC/RO should issue an appropriate supplemental 
statement of the case and provide the veteran an 
opportunity to respond. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).






The veteran's appeal must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2005).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2005), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of the 
veteran's appeal.  38 C.F.R. § 20.1100(b) (2006).



